 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  300 Endicott Forging & Manufacturing, Inc. and Local Lodge DS-190, District Lodge 58, International Association of Machinists and Aerospace Work-ers, AFLŒCIO and International Brotherhood of  Boilermakers, Iron Ship Builders, & Helpers, AFLŒCIO, Local Union No. 1101. Cases 3ŒCAŒ18477, 3ŒCAŒ19050, 3ŒCAŒ19024, and 3ŒCAŒ19889 December 28, 1998 SECOND SUPPLEMENTAL DECISION AND ORDER BY MEMBERS LIEBMAN, HURTGEN, AND BRAME On September 19, 1995, the National Labor Relations Board issued a Decision and Order in Cases 3ŒCAŒ18477 and 3ŒCAŒ19050,1 in which it ordered the Re-spondent, inter alia, to pay all delinquent Pension Fund contributions to the IAM National Pension Fund, to re-store the health and dental insurance coverage to bargain-ing unit employees represented by Local Lodge DS-190, District Lodge 58, International Association of Machin-ists and Aerospace Workers, AFLŒCIO (IAM), and to make the employees whole by reimbursing them for any expenses, with interest, ensuing from the Respondent™s failure to maintain insurance coverage.  On April 16, 1996, the United States Court of Appeals for the Second Circuit entered a judgment enforcing in full the make-whole provisions of the Board Order.2   On September 29, 1995, the Board issued a Decision and Order in Case 3ŒCAŒ19024,3 ordering the Respon-dent, inter alia, to restore the medical and dental insur-ance coverage to bargaining unit employees represented by International Brotherhood of Boilermakers, Iron Ship Builders & Helpers, AFLŒCIO, Local Union No. 1101 (Boilermakers).  The Board also ordered the Respondent to make those employees whole by reimbursing them for any losses or expenses they incurred during the period in which the Respondent failed to maintain contractually required medical and dental coverage and failed to pay medical claims under a program of self-insurance.  On April 16, 1996, the United States Court of Appeals for the Second Circuit entered a judgment enforcing in full the make-whole provisions of the Board Order.4  On August 29, 1996, the Board issued a Decision and Order in Case 3ŒCAŒ19889,5  in which it ordered the Respondent, inter alia, to make all required payments and remit any loan repayments into the contractual 401(k) pension plan that have not been made or remitted since August 20, 1995, and reimburse the employees employed in the bargaining unit represented by the Boilermakers for any expenses incurred, with interest.  In addition, the Board directed the Respondent to make annual and quar-terly contractual bonus payments, and make whole the unit employees represented by the Boilermakers for any loss of earnings as a result of the Respondent™s failure to do so since November 20, 1995, with interest.  On April 1, 1997, the United States Court of Appeals for the Sec-ond Circuit entered a judgment enforcing in full the pro-visions of the Board™s Order.6                                                                                                                        1 319 NLRB 1. 2 96Œ4054 (unpublished). 3 319 NLRB 180. 4 96Œ4056 (unpublished). 5 322 NLRB No. 4 (not reported in Board volumes). A controversy having arisen over the amounts of backpay due under the terms of the Board™s Orders of September 19 and 29, 1995, the Regional Director for Region 3, pursuant to authority conferred by the Board, issued an order consolidating cases, consolidated com-pliance specification and notice of hearing in Cases 3ŒCAŒ18477, 3ŒCAŒ19050, and 3ŒCAŒ19024, on Decem-ber 31, 1996.  An amendment to the order consolidating cases, consolidated compliance specification and notice of hearing, was issued on February 20, 1997.  The amendment alleges that the IAM National Pension Fund and employees John Avery, Douglas T. Bronson, Tho-mas J. Duffy, George B. Gelatt, and Robert S. Warriner were due certain sums of money as a result of their losses occasioned by the Respondent™s unfair labor practices.  On April 17, 1997, the General Counsel filed a Motion for Summary Judgment.   On May 13, 1997, the Board issued a Supplemental Decision and Order in Cases 3ŒCAŒ18477, 3ŒCAŒ19050, and 3ŒCAŒ19024 granting the General Counsel™s motion.7  On December 9, 1997, the Regional Director for Region 3 issued an order further consolidating cases, amended consolidated compliance specification and no-tice of hearing (compliance specification) seeking addi-tional amounts for medical expenses not encompassed in the Board™s Supplemental Decision and Order in Cases 3ŒCAŒ18477, 3ŒCAŒ19050, and 3ŒCAŒ19024.  The compliance specification also seeks 401(k) loan repay-ments and annual and quarterly bonus payments due un-der the terms of the Board™s Decision and Order in Case 3ŒCAŒ19889 and notifies the Respondent that it must file a timely answer complying with the Board™s Rules and Regulations.  The Respondent subsequently filed an answer to the compliance specification.   On July 17, 1998, the Acting General Counsel filed with the Board a Motion for Summary Judgment con-tending that the Respondent™s answer to the compliance specification fails to meet the requirements of Sections 102.56(b) and (c) of the Board™s Rules and Regulations.  On July 21, 1998, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the General Counsel™s motion should not be granted.  The Respondent did not file a response to the Notice to Show Cause.  6 97Œ4024 (unpublished). 7 323 NLRB No. 128 (not reported in Board volumes). 327 NLRB No. 66  ENDICOTT FORGING & MFG. 301 The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
On the entire record, the 
Board makes the following 
Ruling on Motion to Transfer Cases to and Continue 
Proceedings Before the Bo
ard and for Summary Judg-
ment and Issuance of a Suppl
emental Decision and Order 
Section 102.56(b) and (c) of the National Labor Rela-
tions Board™s Rules and Regulations states, in pertinent 
part: 
 (b) 
Contents of answer to specification
.ŠThe an-
swer shall specifically admit, deny, or explain each 
and every allegation of the specification, unless the 
respondent is without knowledge, in which case the 
respondent shall so state, 
such statement operating as 
a denial.  Denials shall fairly meet the substance of 
the allegations of the specification at issue. . . . As to 
all matters within the knowledge of the respondent, 
including but not limited to the various factors enter-
ing into the computation of gross backpay, a general 
denial shall not suffice.  As to such matters, if the re-
spondent disputes either th
e accuracy of the figures 
in the specification or the premises on which they 

are based, the answer sha
ll specifically state the ba-sis for such disagreement, setting forth in detail the 
respondent™s position as to the applicable premises 
and furnishing the appropriate supporting figures. 
(c) Effect of failure to answer or to plead specifi-
cally and in detail to backpay allegations of specifi-

cation.Š
 . . . . If the respondent files an answer to 
the specification but fails to deny any allegation of 
the specification in the manner required by para-
graph (b) of this section, and the failure so to deny is 
not adequately explained, such allegation shall be 
deemed to be admitted to
 be true, and may be so 
found by the Board without the taking of evidence 
supporting such allegation, and the respondent shall 
be precluded from introducing any evidence contro-
verting the allegation.   
 Cases 3ŒCAŒ18477, 3ŒCAŒ19050, and 3ŒCAŒ19024 
1. (a) The Respondent™s answ
er does not dispute that, 
as alleged in paragraph 1(a) of the compliance specifica-
tion, the backpay period regarding employees in the 
IAM-represented bargaining unit begins as early as June 
1993 and ends on or about April 1995.  We, therefore, 
grant summary judgment regarding this allegation.   
(b) Paragraph 1(b) of the compliance specification 
states that Exhibit 1, attached thereto, sets forth the 
amounts owing to employees in the IAM-represented 

bargaining unit for reimbursement of medical expenses.  
Exhibit 1 lists only one employee, Robert Warriner.  The 
Respondent in its answer to 
paragraph 1(b) states that 
Warriner has requested in writing that the Respondent 
stop reimbursement payments to him.  We find that the 
Respondent™s answer is
 sufficient to warrant a hearing on 
this allegation.   
2. (a) The Respondent does not dispute that, as alleged 
in paragraph 2(a) of the co
mpliance specification, the 
backpay period for employees in the bargaining unit rep-
resented by the Boilermakers begins as early as May 
1993 and ends on March 19, 1995.  We, therefore, grant 
summary judgment as to this allegation.   
(b) Paragraph 2(b) of the 
compliance specification al-
leges that the amounts set forth in Exhibits 2(a)-(r) at-
tached thereto are owed to 
employees in the bargaining 
unit represented by the Boilermakers for reimbursement 

of medical expenses during the backpay period.  In its 
answer the Respondent states that the amount listed for 
Donald Stewart in Exhibit 2(q) has been paid directly to 

him.  The Respondent does not otherwise dispute the 
gross amount of the employees™ medical expenses.  
Therefore, we shall grant 
summary judgment regarding 
the gross amounts of medical expenses owed to these 
employees.  We find, however, that the Respondent™s 
answer is sufficient to warrant a hearing as to whether 
Donald Stewart has already been paid the amount listed 
for him in Exhibit 2(q).
8   (c) Paragraph 2(c) of the 
compliance specification al-
leges that the amounts set forth in Exhibit 3, attached 

thereto, constitute the total additional amounts owed for 
unpaid medical bills in Cases 3ŒCAŒ18477, 3ŒCAŒ
19050, and 3ŒCAŒ19024 that were not included in the 
Board™s Supplemental Decision and Order, dated May 
13, 1997, because of the Resp
ondent™s failure to disclose 
their unpaid status.  The Resp
ondent in its an
swer argues 
that it is responsible for only 80 percent of these amounts 
in accord with the major medical copay provision of 
commercial insurance.  The Respondent further alleges 
that it has a right to negotiate amounts due to medical 
providers and has done so in several instances.  In addi-
tion, as noted in paragraph 2(b) above, the Respondent 
states that Donald Stewart 
has already been paid the 
amount listed in Exhibit 2(q).  We find that the Respon-
dent, by providing a formula by which it contends its 
liability should be computed, and by alleging that certain 
money has been paid, has raised issues warranting a 
hearing.  Thus, although we have granted summary 
judgment on the total amount of medical expenses al-
                                                          
 8 The Respondent also states that it has already paid or is presently 
paying certain amounts ﬁlisted on page 3ﬂ of the compliance specifica-
tion as owed to Douglas Bronson, George Gelatt, and Thomas Duffy.  
The medical expense amounts to which the Respondent and the cited 
portion of the specification refer were 
found to be due by the Board in 
an earlier decision, granting summary judgment on a prior compliance 
specification.  323 NLRB No. 128 (May 13, 1997) (not reported in 
Board volumes). Whether or not 
the Respondent has paid those 
amounts, they are not at issue in the present proceeding.  The Respon-
dent does not owe Bronson anything 
more for medical expenses under 
par. 2(b) of the specification at issu
e here.  However, par. 2(b) alleges 
additional amounts due Gelatt and Duffy fo
r unpaid medical expenses.  
Regarding those additional amounts, 
the Respondent™s answer does not 
raise any issue warranting a hearing.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 302 leged in paragraph 2(b) above, we deny summary judg-
ment on the actual amount 
of the Respondent™s liability 
for those expenses and remand that issue for hearing. 
Case 3ŒCAŒ19889 
3.  Paragraph 3 of the compliance specification alleges 
that Exhibit 4, attached thereto, shows the quarterly bo-

nuses that the Respondent failed to pay since November 

20, 1995, and that were due bargaining unit employees 
represented by the Boilermakers who worked on the pro-
jects during the quarters between May 1995 and May 31, 
1996, when the bonus program ended.  The Respondent 
does not controvert these amounts, but states only that 
they ﬁare accurate to the best
 of my recollection provid-
ing they are consistent with the information previously 

provided.ﬂ  The Respondent do
es not specifically deny 
the accuracy of the figures in 
the specification nor does it 
state any basis for disagreemen
t as required by Section 
102.56(b) and (c).  We find that the Respondent has 

raised no issue warranting a hearing, and we grant the 
General Counsel™s Motion for Summary Judgment on 
bonuses alleged to be due in paragraph 3 of the compli-
ance specification. 
4. (a) Paragraph 4(a) of 
the compliance specification 
alleges that Exhibit 5 sets forth the amount of the annual 

bonuses that the Respondent 
failed to pay since Novem-
ber 20, 1995, and that were 
due all employees in the bar-
gaining unit represented by the Boilermakers during the 
Respondent™s 1995 fiscal year.  The Respondent does not 
deny this allegation.  We grant the General Counsel™s 
Motion for Summary Judgment regarding the amounts 
owed each employee for the 1995 annual bonus.   
(b) Paragraph 4(b) of the 
compliance specification al-
leges that, as shown on Exhibit 5, there is a total of 
$3,937.17 owing to bargaining unit employees for the 
1996 annual bonus.  The paragraph further states that the 
Region has been unable to calculate the 1996 bonus due 
each employee because the Respondent has not provided 
the necessary figures concerning hours worked by each 

employee.  The Respondent™s answer states that the 
amounts for 1996 ﬁwould be payable based on atten-
dance and who is still employed as of the date payable.  
Therefore, the amounts due are unknown at this time.ﬂ  It 
is not clear that the answer contests any aspect of para-
graph 4(b) and supporting Exhibit 5.  Assuming that it 
does dispute either the gross amount of bonuses due for 
1996 or the failure of the specification to allege the 
amounts due each employee, the necessary figures for 
computing the amounts in question are within the Re-
spondent™s knowledge and control.  Its failure to set forth 
fully its position concerning the applicable premises or to 

furnish appropriate supporting figures is therefore con-
trary to the specificity requi
rements of Section 102.56(b) 
and (c).  
United States Service Industries
, 325 NLRB 485 
(1998).  We shall, therefore,
 grant the General Counsel™s 
Motion for Summary Judgment and order that the total of 
$3,937.17 owed for 1996 annual bonuses shall be paid to 
the Regional Director for Region 3 to be held in escrow 
until the amount to be paid to each individual employee 
can be ascertained by the Regional Director.
9 5.  Paragraph 5 of the compliance specification alleges 
that the amounts owing to employees in the bargaining 

unit represented by the Boilermakers as a result of the 
Respondent™s failure to remit their loan repayments to 
the 401(k) pension plan are set forth in Exhibit 6 to the 
compliance specification.  The Respondent in its answer 
does not contest the amount, but states that it ﬁappears 
correct, providing it is based on information supplied by 
Endicott Forging.ﬂ  This answer is not sufficient to raise 
issues warranting a hearing. 
 The Respondent does not 
specifically deny the accuracy of the figures in the speci-
fication nor does it state any basis for disagreement as 
required by Section 102.56(b) and (c).  We find that the 
Respondent has raised no issue warranting a hearing, and 
we grant the General Counsel™s Motion for Summary 
Judgment as to the amounts owed bargaining unit em-
ployees as shown on Exhibit 6. 
ORDER It is ordered that the General Counsel™s Motion for 
Summary Judgment is granted as to paragraphs 1(a), 
2(a)Œ(b) except regarding Donald Stewart, paragraphs 3, 
4(a)Œ(b), and 5 of the compliance specification.  The 
General Counsel™s Motion for Summary Judgment is 
denied regarding paragraphs 1(b), 2(b) regarding Donald 
Stewart, and 2(c). 
IT IS FURTHER ORDERED th
at this proceeding is 
remanded to the Regional Director for Region 3 for the 

purpose of arranging a hearing before an administrative 
law judge limited to the issues of the percentage of the 
total medical expenses set forth in Exhibit 3 to the com-
pliance specification for which the Respondent is liable, 
whether employee Robert Warriner has requested that 
payments to him be stopped, and whether Donald Stew-
art has been paid the money owed him for medical ex-
penses.   
IT IS FURTHER ORDERED that the 1996 annual bo-
nus money found due the employees in Exhibit 5 to the 

compliance specification shall be paid to the Regional 
Director for Region 3 to be held in escrow until the Re-
gional Director determines the specific amount due each 

individual employee who is entitled to the bonus. 
IT IS FURTHER ORDERED that the Respondent, 
Endicott Forging & Manufacturing, Inc., Endicott, New 
York, its officers, agents, 
successors, and assigns, shall 
make whole the following individuals by paying them 

the amounts set forth below, plus interest as prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).  
Additional amounts due these employees for medical 
                                                          
 9 Cf. Starlite Cutting, 280 NLRB 1071 (1986), supplemented by 284 
NLRB 620 (1987). 
 ENDICOTT FORGING & MFG. 303 expenses and 1996 annual bonus
es shall be determined at 
a later date as prescribed in this decision.   
Group A:  The amounts set forth below are in addition 
to any amounts later determined to be due these employ-
ees for 1996 bonuses.   
 Employee      Amount   
 Allard, Bruce   $  740.50 
Bronson, Douglas   1,559.41 
Carrico, Ira       883.06 
Decker, Fred    1,567.69 
Harrington, Douglas   2,373.35 
Hoag, Kenneth    3,857.78 
Kelly, Harold    1,923.39 
Lewis, David       353.73 
McRorie, Wayne        424.53 
Miller, Edward    1,343.23 
Nalepa, Robert       965.84 
Patterson, Russ       334.07 
Pickens, Russell      219.60 
Rudolph, Claude      957.94 
Seeley, William      288.00 
Taber, Gilbert      373.16 
Williamson, Jack   
   975.76
  TOTAL GROUP A            $19,141.04 
 Group B:  The amounts set forth below are in addition 
to any amounts later determined to be due these employ-

ees for 1996 bonuses and for medical expenses. 
 Employee Name      Amount 
 Avery, John   $1,374.62 
Belon, Steve            Š 
Carrico, Martin            Š 
Delaney, James        410.57 
Duffy, Thomas J.            Š 
Garringer, Thomas           Š 
Gelatt, George        201.60 
Maciotok, Edward    1,045.45 
McFadden, Thomas    2,073.92 
Merwin, Robert     3,381.20 
Minnich, Charles     2,073.29 
Morton, Thomas     2,352.79 
Nalepa, Leon        345.60 
Reh, Joseph     2,197.59 
Rogers, Roy     2,286.25 
Sechrist, Gene        300.60 
Stewart, Donald             Š 
Warriner, Robert             Š 
Wood, Robert   
     322.20
  TOTAL GROUP B             $18,365.68 
 Regional Director 
   in Escrow    $3,937.17 
 TOTAL    $41,443.89 
    